DETAILED ACTION
This office action is response to 10/14/2021. Claims 1-22 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 7-10 in Remarks, filed 10/14/2021, with respect to claims 1-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Russell (US 2016/0092704 A1)  in view of Tingier (US 2019/0080280 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-22 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, the prior art of record, specifically Russell (US 2016/0092704 A1)  teaches a system, comprising: an RFID reader; at least one processor; a light source; and a power reserve coupled to at least the RFID reader and the at least one processor; wherein the RFID reader, the at least one processor, the light source and the power reserve are integrated within a housing, the light source is configured to illuminate an area external to the housing and in which the system is installed, and the at least one processor is configured to: initiate at least one RFID interrogator signal to be transmitted by the RFID reader; obtain a response to the at least one RFID interrogator signal received by the RFID reader; and extract an identifier 
Prior art of record, Tingier (US 2019/0080280 A1) teaches a system comprising: one or more computers and one or more computer-readable storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations comprising: receiving, a set of data from each of multiple RFID readers that are each integrated with a respective light bulb, wherein each set of data received from each of the multiple RFID readers includes (i) a device ID of the RFID reader, (ii) a timestamp, (iii) information that indicates a set of RFID tags detected by the RFID reader obtained by interrogating the RFID tags (paragraph 0020, unique identifier that uniquely identifies item 304 and receive, from a set of RFID tag readers 104, RFID tag information, RFID tags being read at each of a set of RFID tag readers RFID tag information is received based on received RFID signals from the RFID tags 112 and include tag identifier information (i.e., received tag identifier detected by RFID reader), paragraph 0029, one or more characteristics of RFID tag information of received RFID signals from RFID tags 112 being read at RFID tag readers 104).
However, the prior arts of record fail to teach, make obvious, or suggest, a method for determining an inventory, comprising: performing first operations by an internal circuit of a light provider to control operations of a light element to produce 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-22  are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MIRZA F ALAM/Primary Examiner, Art Unit 2689